Case 2:19-cv-00229-NT Document 4-2 Filed 05/21/19 Pagelof5 PagelD #: 10

 

STATE OF MAINE SUPERIOR COURT
CUMBERLAND, ss. - DOCKET NO.:
MICHAEL DOYLE ]
|
]
]
] COMPLAINT
Plaintiff, ]
]
Vv. |
]
TOWN OF FALMOUTH |
|
]
Defendant. |
]
FACTS:

1. Defendant Town of Falmouth’s Town Council led by Chairmen Caleb Hemphill,
violated their Council rules and denied Plaintiff equal protection under the law as
laid out in the 14" Amendment of the Constitution of the United States of America.
The Council Rules were violated in Section 17 (Exhibit 1) when Councilor Hope
Cahan blurted out after Plaintive finished a comment at the podium, “No
applausing, (Cahan’s word choice) we want to create a safe space for people who
want to comment so would you please withhold from clapping or booing that
would be greatly appreciated sa everyone can speak and not held in judgment.”
without permission to speak from the Chairman Hemphill. Cahan, according to

Council rules, Section 19 must make satisfaction before being allowed to speak or
Case 2:19-cv-00229-NT Document 4-2 Filed 05/21/19 Page2of5 PagelID#: 11

vote after the breach. Hemphill allowed Cahan to vote on an item at the April g@
Council meeting. Plaintiff is required to abide by Council Rules while they violate
and refuse to enforce their own rules of conduct. For example Democrats are
allowed to drone on well after the five-minute limit at the podium has expired,
while Plaintiff, a Republican, is constantly and strictly held to the five-minute
limit.

. Plaintiff moves the Court to invalidate all Council votes made that counted
Cahan’s vote from April 9" up to and including all other votes until Cahan makes
satisfaction as defined by “a fulfillment of an obligation or claim” and mandate
that all Council Rules be enforced equally on members as well as speakers at the

podium both Democrats and Republicans.

. Respectfully submitted this 10" day of April 2019

MICHAEL DOYLE
PMB 329

1465 Woodbury Ave.
Portsmouth, NH 03801
207.766.6644
Case 2:19-cv-00229-NT Document 4-2 Filed 05/21/19 Page3of5 PagelID#: 12

(4 >

MANNER OF

SPEAKING
Section 17, When a member is about to speak, he/she shall respectfully
address the Chairperson, confine himself or herself to the question under debate
and avoid personalities.
(Added 5/27/08)

NOT TO

INTERRUPT
Section 18. No member speaking shall be interrupted by another, but only by
a call to order or to correct a mistake.
(Added 5/27/08)

BREACH OF

RULES AND

ORDERS
Section 19. When any member shall be guilty of a breach of any of the rules

or orders of the Council, he/she may on motion be required to make satisfaction
therefore and shall not be allowed to vote or speak, except by way of excuse,
until he/she has done so.

(Added 5/27/08)

 
Case 2:19-cv-00229-NT Document 4-2 Filed 05/21/19 Page4of5 PagelID#: 13

STATE OF MAINE SUPERIOR COURT
CUMBERLAND, ss. DOCKET NO.:
MICHAEL DOYLE ]
]
]
Plaintiff |
] AFFIDAVIT OF SERVICE
TOWN OF FALMOUTH ]
]
]
Defendant. |
]

 

I, Michael Doyle, Plaintiff, on oath, depose and say that I caused notice of filing in the above-
entitled matter to be given to the persons listed below, by mailing to such persons the documents
hereinafter described:

DOCUMENTS SERVED: COMPLAINT

PERSONS NOTIFIED: TOWN OF FALMOUTH

271 Falmouth Rd., Falmouth, ME 04105

Dated at Portsmouth, New Hampshire, this 10" day of April, 2019

 
Case 2:19-cv-00229-NT Document 4-2 Filed 05/21/19 Page5of5 PagelD#: 14

a

Michael Doyle A

STATE OF MAINE

 

CUMBERLAND, SS: April 10, 2019

Then personally appeared the above-named Michael Doyle and made oath that the
foregoing Affidavit by him is true before me.

Lu VA

Notary Public

AMANDA JANE LAVOIE
Notary Public, State of Maine
““y Commission Expires July 20, 2025
